Title: To Thomas Jefferson from Robert Carter Nicholas, 24 August 1776
From: Nicholas, Robert Carter
To: Jefferson, Thomas


                    
                        Sir
                        Williamsburg 24th. Augt. 1776.
                    
                    I was pleased with the Receipt of your favour Yesterday, being a little apprehensive that Mr. Walton’s Note might have miscarried,  as I had heard nothing of it. The Amount will stand charged in my Books as so much remitted to our Delegates, as do all the Bills and Money, which I have sent them at different times. I know nothing of the State of the Accounts with the Committee of Safety and Council, which the Gentlemen, no doubt, had their Reasons for opening with them distinct from my Office; all that I have thought necessary for me to do has been to keep within the proper Line of my own Transactions.
                    Of the Money, which I have remitted, I am very sensible that a large Proportion has been expended in Articles and for Services for this Country. I have repeatedly desired to have an Account of these, distinct from their Accounts of Wages transmitted to me that I might give their Account credit for the Amount and charge the different Articles to the Country in other proper Accounts, according to the Course of my Books, but have not yet been favour’d with it.
                    I thank you for your Intelligence; a most important Dye seems to be on the Cast, if it is not already thrown. God grant us an happy Issue. I am, with much Esteem, Sir, Yr mo. obt. Servt.,
                    
                        Ro. C. Nicholas
                    
                